

114 S833 RS: Department of Veterans Affairs Medical Facility Earthquake Protection and Improvement Act
U.S. Senate
2015-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 199114th CONGRESS1st SessionS. 833IN THE SENATE OF THE UNITED STATESMarch 23, 2015Mrs. Feinstein (for herself and Mrs. Boxer) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsAugust 6, 2015Reported, under authority of the order of the Senate of August 5, 2015, by Mr. Isakson, with an amendmentOmit the part struck through and insert the part printed in italicA BILLTo authorize the Secretary of Veterans Affairs to carry out certain major medical facility projects
			 for which appropriations were made for fiscal year 2015, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Department of Veterans Affairs Medical Facility Earthquake Protection and Improvement Act. 2.Authorization of certain major medical facility projects of the Department of Veterans Affairs for which amounts have been appropriated (a)FindingsCongress finds the following:
 (1)The Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235) appropriated to the Department of Veterans Affairs—
 (A)$35,000,000 to make seismic corrections to Building 205 in the West Los Angeles Medical Center of the Department in Los Angeles, California, which, according to the Department, is a building that is designated as having an exceptionally high risk of sustaining substantial damage or collapsing during an earthquake;
 (B)$101,900,000 to replace the community living center and mental health facilities of the Department in Long Beach, California, which, according to the Department, are designated as having an exceptionally high risk of sustaining substantial damage or collapsing during an earthquake;
 (C)$187,500,000 to replace the existing spinal cord injury clinic of the Department in San Diego, California, which, according to the Department, is designated as having an extremely high risk of sustaining major damage during an earthquake; and
 (D)$122,400,000 to make renovations to address substantial safety and compliance issues at the medical center of the Department in Canandaigua, New York, and for the construction of a new clinic and community living center at such medical center.
 (2)The Department is unable to obligate or expend the amounts described in paragraph (1) because it lacks an explicit authorization by an Act of Congress pursuant to section 8104(a)(2) of title 38, United States Code, to carry out the major medical facility projects described in such paragraph.
 (3)Among the major medical facility projects described in paragraph (1), three are critical seismic safety projects in California.
 (4)Every day that the critical seismic safety projects described in paragraph (3) are delayed puts the lives of veterans and employees of the Department at risk.
 (5)According to the United States Geological Survey— (A)California has a 99-percent chance or greater of experiencing an earthquake of magnitude 6.7 or greater in the next 30 years;
 (B)even earthquakes of less severity than magnitude 6.7 can cause life threatening damage to seismically unsafe buildings; and
 (C)in California, earthquakes of magnitude 6.0 or greater occur on average once every 1.2 years. (b)AuthorizationThe Secretary of Veterans Affairs may carry out the major medical facility projects of the Department of Veterans Affairs specified in the explanatory statement accompanying the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235) at the locations and in the amounts specified in such explanatory statement, including by obligating and expending such amounts.
 (b)AuthorizationThe Secretary of Veterans Affairs may carry out the following major medical facility projects at the locations specified and in an amount for each project not to exceed the amount specified for that project:
 (1)For the construction of a community living center, outpatient clinic, and renovated domiciliary facility, and the renovation of existing buildings in Canandaigua, New York, an amount not to exceed $158,980,000.
 (2)For seismic corrections to the mental health and community living center in Long Beach, California, an amount not to exceed $126,100,000.
 (3)For seismic corrections to 12 buildings in West Los Angeles, California, an amount not to exceed $70,500,000.
 (4)For construction of a spinal cord injury building and seismic corrections in San Diego, California, an amount not to exceed $205,840,000.
 (c)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the efforts of the Department of Veterans Affairs, including efforts relating to building standards and disaster preparedness plans, to protect facilities of the Department that are located in areas that are at a high-risk for tsunamis and volcanic activity, including areas in Hawaii, Alaska, Guam, and American Samoa.August 6, 2015Reported, under authority of the order of the Senate of August 5, 2015, with an amendment